[Cite as State v. Hatmaker, 2013-Ohio-3202.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                               BUTLER COUNTY




STATE OF OHIO,                                       :
                                                           CASE NO. CA2012-10-198
        Plaintiff-Appellee,                          :
                                                                OPINION
                                                     :           7/22/2013
   - vs -
                                                     :

ADRIAN L. HATMAKER,                                  :

        Defendant-Appellant.                         :



                 CRIMINAL APPEAL FROM HAMILTON MUNICIPAL COURT
                               Case No. 12TRD04172



Geoffrey Modderman, Hamilton City Prosecutor, 345 High Street, 7th Floor, Hamilton, Ohio
45011, for plaintiff-appellee

Christopher P. Frederick, 304 North Second Street, Hamilton, Ohio 45011, for defendant-
appellant



        M. POWELL, J.

        {¶ 1} Defendant-appellant, Adrian Hatmaker, appeals a decision of the Hamilton

Municipal Court ordering him to pay $1,250 in restitution for damages he caused to a vehicle

in a hit and skip incident.

        {¶ 2} In July 2012, appellant was charged with numerous traffic offenses arising from

three separate cases. Appellant subsequently pled guilty, and the municipal court accepted
                                                                          Butler CA2012-10-198

the guilty pleas, to one count each of leaving the scene of an accident, noncompliance

suspension, assured clear distance, and failure to comply with the lawful order of a police

officer. The state nolled the remaining charges.

       {¶ 3} At the restitution hearing, the owner of the vehicle damaged in the hit and skip

incident testified that the car was a 1986 Honda Accord; just prior to the accident, he had

spent about $1,500 in repairs for the car; he had "uninsured motors insurance;" his

deductible was $250; the insurance company totaled the car and paid him $3,000 for it; and

he believed the value of the car right before the accident was at least $3,500. Based on this

testimony, the municipal court ordered appellant to pay $1,250 in restitution ($250 for the

victim's insurance deductible and an additional $1,000).

       {¶ 4} Appellant now appeals. In a single assignment of error, appellant argues the

municipal court erred in ordering $1,250 in restitution based solely on the victim's

unsubstantiated testimony.

       {¶ 5} R.C. 2929.18(A)(1) grants a trial court authority to order restitution by an

offender to a victim in an amount commensurate with the victim's economic loss. Prior to

imposing a restitution order, a trial court must determine the amount of restitution to a

reasonable degree of certainty, ensuring that the amount is supported by competent, credible

evidence. State v. Hipsher, 12th Dist. Warren No. CA2011-12-128, 2012-Ohio-3206, ¶ 13.

The restitution ordered must "bear a reasonable relationship to the actual loss suffered by

the victim." State v. Stamper, 12th Dist. Butler No. CA2009-04-115, 2010-Ohio-1939, ¶ 17.

A restitution order that does not bear a reasonable relationship to the actual loss suffered by

the victim is an abuse of a trial court's discretion. Id. A trial court abuses its discretion if its

decision is unreasonable, arbitrary, or unconscionable. State v. Jackson, 107 Ohio St.3d 53,

2005-Ohio-5981, ¶ 181.

       {¶ 6} R.C. 2929.18(A)(1) explicitly permits a trial court to "base the amount of
                                                -2-
                                                                       Butler CA2012-10-198

restitution it orders on an amount recommended by the victim, the offender, a presentence

investigation report, estimates or receipts indicating the cost of repairing or replacing

property, and other information." Thus, a victim's loss may be substantiated through

documentary evidence or testimony, including that of the victim. See In re Hatfield, 4th Dist.

Lawrence No. 03CA14, 2003-Ohio-5404; State v. Griffin, 6th Dist. Lucas No. L-11-1283,

2013-Ohio-411; State v. Policaro, 10th Dist. Franklin No. 06AP-913, 2007-Ohio-1469

(victim's testimony was sufficient, competent, and credible evidence to support restitution

order); and State v. Meyers, 12th Dist. Butler No. CA2004-09-219, 2005-Ohio-4919 (same).

       {¶ 7} Upon reviewing the record, we find that the municipal court erred in ordering

$1,250 in restitution. We note that while the victim's testimony established he had a $250

insurance deductible, and while appellant's counsel argued the amount of restitution should

be $250, the record does not clearly indicate the victim paid $250 out of pocket (the transcript

of the restitution hearing contains several "inaudibles"). Further, assuming the municipal

court ordered an additional $1,000 in restitution to compensate the victim for a portion of the

$1,500 in car repairs he paid, this was improper. The victim clearly testified the repairs were

incurred before the hit and skip accident. They were, therefore, not caused by appellant's

criminal conduct. State v. Lang, 12th Dist. Brown No. CA2011-03-007, 2011-Ohio-5742, ¶ 9

(amount of restitution is limited to the actual loss caused by the offender's criminal conduct

for which the offender was convicted).

       {¶ 8} R.C. 2929.18(A)(1) provides that restitution "shall not exceed the amount of the

economic loss suffered by the victim as a direct and proximate result of the commission of

the offense." "'Economic loss' means any economic detriment suffered by a victim as a

direct and proximate result of the commission of an offense and includes * * * any property

loss * * * incurred as a result of the commission of the offense. 'Economic loss' does not

include non-economic loss or any punitive or exemplary damages." R.C. 2929.01(L).
                                              -3-
                                                                                    Butler CA2012-10-198

        {¶ 9} The economic loss suffered by the victim as a direct and proximate result of

appellant's conduct was the value of the totaled vehicle. The victim testified that prior to the

accident, the value of the car was $3,500. The victim further testified that the insurance

company paid him $3,000 for the loss of the vehicle. Based on this testimony, the victim was

only entitled to $500 in restitution.

        {¶ 10} We do not dispute the victim suffered a significant economic loss due to

appellant's criminal conduct. Further, it is unfortunate the victim was unable to enjoy the

benefit of the repairs he made to the vehicle shortly before the accident, as the vehicle was

totaled as a result of appellant's conduct. However, there is no competent, credible evidence

in the record to support a $1,250 restitution order. As noted above, we do not conclude that

the municipal court could not order restitution, only that the current amount awarded is not

supported by the record. See State v. Esterle, 9th Dist. Medina No. 06CA0003-M, 2007-

Ohio-1350, ¶ 7.

        {¶ 11} We accordingly find appellant's assignment of error well taken and sustained to

the extent the amount of the restitution award is excessive and an adjustment is in order.

Pursuant to App.R. 12(B), we hereby modify the trial court's restitution award from $1,250 to
                                                                                1
$500. As thus modified, the judgment of the trial court is affirmed.

        {¶ 12} Judgment affirmed as modified.


        RINGLAND, P.J., and PIPER, J., concur.




1. We note that as part of a plea agreement, a defendant may agree to pay a greater amount of restitution. See
State v. Burns, 6th Dist. Lucas Nos. L-11-1192 and L-11-1198, 2012-Ohio-4191. However, the record in this
case does not reveal that restitution was part of the plea agreement.
                                                     -4-